 532321 NLRB No. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel filed a motion to withdraw exceptions 1and 2. We grant the General Counsel's motion. Regarding exception
3, we correct the following inadvertent error in the judge's decision.
In the fifth paragraph of Sec. B(2) change ``Gwo'' to Egli'' in the
ninth sentence.2We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).We shall also correct the judge's inadvertent omission of narrowinjunctive language from her recommended Order.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''United States Postal Service and Sara Mae Egli.Case 36±CA±7532(P)June 21, 1996DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDFOXOn February 16, 1996, Administrative Law JudgeMary Miller Cracraft issued the attached decision. The
General Counsel filed exceptions1and a supportingbrief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as modi-
fied and set forth in full below.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, United States Postal Service, Estacada,
Gresham, Eagle Creek, Dayton, and Portland, Oregon,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Informing an employee that she was being retali-ated against because of her protected concerted activi-
ties.(b) Laying off and refusing to hire an employee be-cause she filed and won a grievance with the Union
and engaged in union and other protected concerted ac-
tivities in order to discourage employees from engag-
ing in those activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerSara Mae Egli full reinstatement to her former job or,
if that job no longer exists, to a substantially equiva-
lent position, without prejudice to her seniority or any
other rights or privileges previously enjoyed.(b) Make Sara Mae Egli whole for any loss of earn-ings and other benefits suffered as a result of the dis-
crimination against her in the manner set forth in the
remedy section of the decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful lay-
off and failure to hire Egli, and within 3 days there-
after notify Egli in writing that this has been done and
that the layoff and failure to hire will not be used
against her in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat the facilities in Estacada, Gresham, Eagle Creek,
Dayton, and Portland, Oregon, copies of the attached
notice marked ``Appendix.''3Copies of the notice, onforms provided by the Regional Director for Region
19, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facilities involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since March 25, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights. 533POSTAL SERVICE1This case was tried on October 5, 6, and 11, 1995. The chargewas filed March 25, 1995, and amended on April 17, 1995. The
complaint was issued June 23, 1995, and amended August 23 andOctober 5, 1995.2The recitation of facts reflects my credibility resolution. Many ofthe operative facts were contested. After studying the comparative
testimonial demeanor of witnesses as well as the inherent probability
of various statements, I have concluded that some of the differences
were due to the lapse of time between the events and trial and others
were due to the tendency of individuals to testify to what they con-
cluded was meant rather than to what exactly was said. Bearing
these factors in mind, the account set forth in this decision is a rea-
sonable and fair reconstruction of events. Testimony to the contrary
is not credited.3The term ``throw'' the mail, refers to sorting the incoming localmail by carrier route for delivery. A different ``scheme'' is utilized
in each office for ``throwing.''To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
inform an employee that she is beingretaliated against because of her protected concerted
activities, including filing a grievance with the Amer-
ican Postal Workers Union, AFL±CIO.WEWILLNOT
lay off or fail to hire an employee be-cause she won a grievance, with the Union, against us,
and engaged in union and other protected concerted ac-
tivities; in order to discourage employees from engag-
ing in those activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Sara Mae Egli full reinstatement
to her former job or, if that job no longer exists, to
a substantially equivalent position, without prejudice to
her seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Sara Mae Egli whole for any lossof earnings and other benefits resulting from the dis-
crimination against her, less any net interim earnings,
plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful layoff and failure to hire Sara Mae Egli
and WEWILL
, within 3 days thereafter, notify her inwriting that this has been done and that the layoff and
failure to hire will not be used against her in any way.UNITEDSTATESPOSTALSERVICELinda J. Scheldrup, Esq., for the General Counsel.Fabian Henry, of Burlingame, California, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEMARYMILLERCRACRAFT, Administrative Law Judge.Sara Mae Egli and the American Postal Workers Union,
AFL±CIO, the Union, believe that Egli was laid off and sub-
sequently refused further employment because Egli filed andwon a grievance against the United States Postal Service,
USPS, or the Respondent. USPS admits that Egli filed and
won the grievance and that she was also laid off and subse-
quently refused further employment. However, USPS con-
tends that its actions were motivated by legitimate business
considerations, and not due to any discriminatory motive.One independent 8(a)(1) allegation, denied by USPS, is alsoalleged.1On the entire record including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the counsel for the General Counsel and the Re-
spondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent admits and I find that it is an employersubject to the Board's jurisdiction pursuant to Section 1209
of the Postal Reorganization Act and that the Union is a
labor organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Facts21. Egli is employed as a ``casual'' employee at theGresham, Oregon post officeCasual employees need not be on a competitive register tobe hired. They may be hired off the street. Pursuant to the
collective-bargaining agreement casual employees are limited
to two 90-day appointments per calendar year plus 21 days
during the month of December. Casual appointments can end
prior to the 90-day appointment depending on need. Due to
the shortness of casual appointments, generally casuals do
not ``throw''3the mail in larger post offices, such as Gresh-am, Oregon, where there are about 93 employees. In Gresh-
am casuals are employed to break down the mail; i.e., sort
bags or boxes of mail by carrier, if the bundle is carrier rout-
ed, or by five-digit zip code. Throwing the mail is different
in that each street is assigned to a specific letter carrier and
the ``scheme'' of these assignments must be learned to
``throw'' the mail to the correct carrier.Egli was hired as a casual clerk at the Gresham, Oregonpost office in June 1992. She completed two 90-day appoint-
ments in calendar year 1992 and another two 90-day appoint-
ments beginning January 1993. In addition, she worked dur-
ing December 1993 and then worked two additional 90-day
appointments beginning in January 1994. 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4At the time Egli was hired, Thorud was a full-time regular dis-tribution clerk while Cook was a part-time flexible (PTF) distribu-
tion clerk. In February 1995, Cook won a grievance and became a
full-time regular distribution clerk.2. Egli is employed as a ``transitional'' employee (TE)at the Estacada, Oregon post officeA transitional employee (TE) is contracted for a 359-dayappointment and can be renewed for another 359-day ap-
pointment after a 6-day break. TE appointments can end
prior to the 359-day appointment depending on need. A TE
may be obtained from the register or may be a casual em-
ployee who has worked for one full casual term.Che-Chen Carol Gwo became postmaster at Estacada, Or-egon, effective May 14, 1994. She reported to work on June
3, 1994. Her employee complement was five clerks and
about seven carriers. However, two of her clerk positions
were filled by individuals on disability or workers compensa-
tion. In June 1994, Debbie Garrett, postmaster of Gresham,
had two casual employees whose terms were coming to an
end. One of these employees was Egli. Based on the rec-
ommendation of her supervisors, the other casual was offered
the only available TE position at Gresham. However, Garrett
asked Egli if she was interested in a TE position in Estacada,
Oregon. When Egli responded affirmatively, Garrett told her
to speak to Gwo.The Estacada post office was extremely short handed atthe window. It had been allowed to hire a TE in order that
the employee be trained for window work. Casual employees
could not be trained for window work just as they are not
allowed to have keys to the building, set alarms, or perform
other duties requiring accountability. Gwo hired Egli for the
TE position. Thereafter, Egli completed a 2-week training
course in Vancouver, Washington, for window work. She
then reported to work in Estacada in July 1994. Other clerks
at Estacada were Jean Cook and Terry Thorud, distribution
clerks.4Martha Davenport worked as a casual. On the re-quest of Jean Cook, shop steward, Egli joined the Union.On her first day of work, the office was extremely shorthanded. Only Cook and Egli were present. Because Cook
had to sort the mail, Egli opened the window by herself and
worked by herself until 1 p.m. On the prior Saturday, Gwo
had provided Egli a cash drawer for her window duties. It
contained stamps, blank money orders, and cash.In a 30-day verbal evaluation conducted in August 1994,Gwo told Egli that she needed to speed up throwing and
focus more. According to Egli, Gwo told her not to worryÐ
that she would improve with time. She added that Egli's at-
tendance was good. On September 16, 1994, Jean Cook pro-
vided on-the-job training to Egli as a window clerk. Cook
completed the evaluation form noting that Egli's performance
was satisfactory. Gwo signed this evaluation on October 3,
1994. On November 9, 1994, Egli passed the ``scheme'' test
for ``throwing'' mail at Estacada.3. Egli's cash drawer is audited on November 23, 1994On November 23, Gwo and Egli counted Egli's cashdrawer. They checked the drawer twice and found a shortage
of about $125. Gwo told Egli that after the Thanksgiving
break, she would need to pay back the money. Gwo told Egli
that this was a common occurrence and Egli should not
worry. On returning from Thanksgiving, Egli received anaudit slip from Gwo. She told Gwo that she would pay themoney but she did not believe that it was her error because
she had not had proper supervision on the window during her
first week. She told Gwo that she was going to file a griev-
ance.According to Egli, when she told Gwo that she was goingto file a grievance, Gwo ``turned slightly red and started
huffing and puffing, just kind of (witness demonstrates) like
that, `You can't do that.''' Egli testified that Gwo told her
she had no right to file a grievance. Thorud, who was present
during this conversation, according to Egli, ``physically came
over and put his arm around [Gwo] and turned her towards
her office and said, `It's okay, Carol. Let's go calm down.'''
Thorud confirmed that he was present. Thorud testified that
Gwo argued with Egli in front of customers on this occasion.
However, Thorud recanted a portion of his affidavit which
stated that Gwo was upset because Egli filed a grievance.
Thorud testified that Gwo was upset about the manner in
which Egli had spoken to her about filing a grievance.
Thorud testified he took Gwo away from the window be-
cause he did not believe the discussion should occur in front
of customers.On the next payday, Gwo kept Egli's check. When Egliasked for the check to take to the bank, Gwo refused and
took Egli to Thorud's window, interrupted regular business
at the window, had Thorud cash the check, took the amount
owed, and gave Egli the balance. According to a cash receipt
which Thorud provided, this transaction occurred on Decem-
ber 16, 1994 at 3:53 p.m.4. Egli files a grievanceThrough shop steward Cook, Egli filed a grievance datedDecember 12, 1994, alleging a defective letter of demand be-
cause of inadequate on-the-job training for window work.
According to Egli, until she filed the grievance, her relation-
ship with Gwo was friendly. After filing the grievance, Egli
testified that everything she did was wrong, according to
Gwo, and that Gwo blamed her for problems whether they
were Egli's fault or someone else's. For instance, Egli was
faulted for processing change of address forwarding docu-
ments before the parcels for the box section were processed
even though other employees did the same thing without
comment from Gwo. Egli was faulted for calling the Portland
post office to obtain an answer to a customer's inquiry about
a commemorative stamp issue date. When Egli asked Gwo
what was wrong with that, Gwo replied she would think of
something later.5. Egli wins the grievanceOn December 23, 1994, Cook was informed that USPShad sustained Egli's grievance at step 2. Gwo had denied it
at step 1. Cook was also told that the shortage, which Egli
had already repaid, would be refunded. Cook had not seen
anything in writing and left for a week of vacation without
mentioning this to Egli. However, before Cook left, she had
a conversation with Gwo about the grievance in which Gwo
told Cook that she was very upset with her and that Cook
should have told her the correct way to write the demand let- 535POSTAL SERVICE5Gwo told Cook, ``I thought we were friends. Why didn't you tellme how to do it?'' When Cook left that day, she had an additional
conversation with Gwo for about 1-1/2 hours regarding the grievance
in which Cook explained that her responsibility was to the bargain-
ing unit and Gwo should call her peers for information. Gwo ex-
pressed anguish over making a mistake and repeatedly stated that
Bob Conser had told her it was her fault that the grievance was lost,
because she Gwo had written the demand letter incorrectly.6According to Gwo, Egli told her if she was not nice to her, Egliwould file more grievances against Gwo. Gwo responded that this
was a threat and a bribe and she did not take threats or bribes. I
do not credit this version of the conversation. Not only did Egli denythis but, in addition, Cook, who spoke with Gwo immediately after-
wards, was not told by Gwo that this was what Egli said.7Although Conser testified that Cook knew at the outset that if shewon the full-time clerk grievance, Egli's position would be elimi-
nated, I credit Cook that she was not told this. In fact, Conser testi-
fied that he found out about the background for creation of the Egli
TE position in the course of searching for a solution to Cook's
grievance.ter in the first place.5Later, Gwo informed Egli that thegrievance had been sustained.Cook, who was extremely uneasy testifying because sheconsidered both Gwo and Egli friends and because she did
not want to jeopardize her good working relationship with
Gwo, testified that Egli and Gwo's relationship was respect-
ful and cordial prior to the grievance. After the grievance
was filed, Cook observed changes in Gwo's actions toward
Egli in that Gwo watched Egli's actions more often and rep-
rimanded her more often in a tone of voice which was sharp.
Moreover, Cook observed that other employees were not
similarly reprimanded even though they might be doing the
same thing that had caused Egli to be reprimanded. Further,
Cook was present when Gwo told Egli not to stop working
while Gwo was talking to her. However, when Egli at-
tempted to continue working while Gwo spoke, Gwo com-
plained repeatedly to Cook that Egli was looking at her from
the corner of her eye. Gwo also complained both to Cook
and Thorud that Egli should pay back the money, because
she was short. Gwo mentioned to them that she had been
short once and she had repaid the money. Both Cook and
Thorud told Gwo that the grievance process allowed Egli not
to have to repay the shortage.Egli spoke to Cook about the further deterioration in herrelationship with Gwo on about January 12, 1995. They de-
cided that Egli should ask Gwo if it would restore Gwo's
confidence in Egli if she did not accept the money from the
grievance. The following day Egli and Cook met Gwo in the
safe at the post office. Egli asked Gwo if it would restore
her faith in her if she did not accept the money. Gwo said
she did not understand the word faith. Cook explained that
it meant trust. Gwo said that it would be great if Egli did
not take the money. However, when Gwo began remonstrat-
ing Egli about her performance. Cook had to leave to answer
a phone call at that point. Gwo told Egli that the demand let-
ter which she had given Egli was being used as an example
to other postmasters of what not to do. Gwo asked if Egli
was going to take the money and Egli, ``just hemmed and
hawed'' because she was waiting for Cook to return. Gwo
asked Egli if she was threatening her and Egli responded,
``no,'' and left the safe. Shortly after this conversation, Egli
was removed from window work.Cook spoke to Gwo after Egli left the safe. Gwo toldCook that Egli had threatened her by saying that if Gwo was
not nice to her, she would not give the money back. Cook
expressed disbelief telling Gwo that she and Egli had re-
hearsed the words that Egli would use and she had difficulty
believing that Egli would stray from the plan. Gwo got on
her hands and knees and said, ``I swear to you, I swear to
you she threatened me.''66. Egli is laid off at EstacadaIn mid-January 1995, Cook told Egli that Cook had wona grievance regarding assignment as a regular full-time clerk.
Cook had filed this grievance with the help of Gwo in order
to force USPS to fill the position. Cook also told Egli that
this meant that Egli's TE position would be eliminated and
a new PTF position would be opened. Gwo confirmed this.
Prior to Egli's being informed of the decision to eliminate
her position, Gwo and Cook discussed whether the casual or
TE position should be eliminated. Cook argued that the TE
should be retained in order to work the window. Gwo told
Cook that her boss, Bob Conser, had told her that she had
to get rid of the TE position and keep the casual. Conser tes-
tified in accord. He pointed out that the TE position was
originally created, because Estacada was short handed. With
the grievance resolution in Cook's favor, the office would
now be able to bring on another PTF.7According to USPS' human resources specialist, CynthiaM. Wright, if a postmaster needed to eliminate a TE posi-
tion, it would be up to the postmaster whether to let a casual
go and move the TE back into the casual's position, assum-
ing the employee complement allowed this. Gwo agreed that
it was her choice to retain the current casual employee rather
than placing Egli in that position and letting the casual em-
ployee go. According to the personnel records of USPS,
Egli's appointment did not expire. Rather, the appointment
was terminated because her services were no longer needed.
According to Wright, this occurs quite often, ``if the work
is no longer there to justify the need for a transitional em-
ployee, they are released due to services no longer needed.''During the first 2 weeks of February 1995, Egli workedat Gresham on a Saturday at the request of Glenn Rhodes,
a supervisor in Gresham, who called and asked Egli if she
would close for him. When Egli reported this to Gwo, Gwo
stated that it should have been cleared through her. In early
February, Darta McCoy, another supervisor in Gresham,
called Egli and asked her to close. When Egli reported to
Gresham, McCoy asked her to work in Gresham for the next
couple weeks. Although Gwo once again stated that this
should have been cleared through her, Egli nevertheless
phoned McCoy with her hours so that schedules could be co-
ordinated.On February 6, 1995, Egli spoke with the Gresham post-master, Debbie Garrett. Garrett stated that Gwo had informed
Garrett about the conversation in the safe. Garrett told Egli
she should be really nice to Gwo. Garrett recalled the meet-
ing as well and testified that she told Egli to be good, not
talk back, and follow the directions of Gwo. According to
Egli, Garrett asked Egli if she would like to work a few
months in Gresham when she was finished in Estacada. Egli
asked whether it would be TE or casual work and Garrett re-
sponded TE. Egli accepted the TE position to begin the day
after her TE position ended in Estacada. Garrett denied ever 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8A great deal of testimony was elicited regarding Egli's inter-action with coworkers, supervisors, and customers. Egli admitted that
she could, at times, appear bossy. On the whole, I credit Cook's tes-
timony regarding Egli's interaction, and I find that Egli was coopera-
tive and received no more complaints than other employees.9The exit interview form which Gwo completed and forwarded toUSPS personnel, did not state whether Gwo would rehire Egli. The
copy retained by Gwo stated that she would not rehire Egli. Exit
interview forms state specifically that they are utilized for resigna-
tions or terminations.10McCoy confirmed that this was her assumption but testified thatshe had nothing to base this on. In fact McCoy testified that her as-
sumption that Egli was going to be hired to fill a ``temporary va-
cancy'' was incorrect and she discovered this when Garrett told her
that Gresham would have to use someone other than Egli because
Egli's TE appointment was over and Gresham did not have TE
hours.offering such a position to Egli, testifying that her employeecomplement would not have permitted such an action. How-
ever, Garrett agreed that she had planned to have Egli work
as a TE for a few more months. During the following weeks,
Egli continued to work in Gresham in addition to her duties
in Estacada.Egli knew that her last day of work at Estacada was tobe February 17. On that day, Gwo conducted an exit inter-
view. Gwo read from a piece of paper. Most of Gwo's com-
ments were negative and concerned matters not previously
discussed. For instance, Gwo commented on Egli's appear-
ance, personal conduct, cooperation with others, productivity,
attitude toward coworkers and supervisors,8understandingand following instructions, willingness to handle all assign-
ments, and attendance. Gwo told Egli that she would never
hire her again,9and Egli said she would never work for Gwoagain. Gwo concluded stating that Garrett had called her and
told her that Egli was not supposed to report to Gresham on
Saturday (the next day). In other words, Gresham no longer
wanted Egli as a TE.7. Egli is not hired at GreshamAfter leaving the exit interview, Egli reported to theGresham post office to work on Friday, February 17. Al-
though she knew that she was not to work on Saturday, she
assumed that her previous assignment to work on Friday was
still intact. On reporting, she spoke to McCoy, who told her
that it was true that Egli would not be working in Gresham.
Egli asked why and McCoy responded that Gwo had taken
Garrett to lunch and told Garrett not to hire Egli.10Shortlythereafter, Egli spoke to Garrett in the lunchroom. Garrett
told her that she had left the decision to Gwo regarding
whether Egli would be working in Gresham. Garrett further
told her that she had decided to use a casual to fill in and
Gwo had loaned her the Estacada casual. Garrett told Eglithis had all been decided several weeks before and that Gwo
had probably not told Egli about the decision in order to hurt
Egli.The Estacada casual was thereafter loaned to Gresham.Gwo and Cook had a conversation about productivity at
Estacada being down during the time that the Estacada casual
was on loan because the sorting and boxing were not being
performed as promptly. Cook told Gwo that she should not
have loaned the casual to Gresham, and Gwo responded thatshe had promised Gresham the loan and she had to stand bythe promise.Garrett spoke to Gwo every day by phone. Gwo com-plained to her about Egli's insubordination and about prob-
lems that she had with Egli. Gwo denied having any influ-
ence over Garrett's decision to use Egli when Egli's position
was eliminated at Estacada. Gwo initially stated that she told
Garrett that Garrett could not hire Egli. However, she said
that she stated to Garrett that she could not hire Egli because
Egli was separated from the post office. On further question-
ing, Gwo stated that what she meant was that Garrett could
not borrow Egli because Egli no longer worked at Estacada.
Gwo also stated that the only way Garrett could utilize Egli
was through borrowing because Garrett did not have author-ization to hire a TE due to lack of an employee complement
authorization which would have included an additional TE
position. Gwo denied any knowledge of Garrett wanting to
hire Egli. Finally, Gwo testified that she asked Garrett
whether she had a TE position available because she wanted
to attempt to transfer Egli to Garrett.Garrett stated that she did not have a TE position. More-over, Garrett testified that she never offered Egli a TE posi-
tion when her position was eliminated in Estacada. Some-
what incongruously, Garrett also testified that she did plan
to use Egli but she received a call from Ed Keongin who
told her that the TE hours cap for the district had been ex-
ceeded and he needed to cut TE hours. Garrett conveyed this
information to Egli telling her that she would not be able to
use her.8. Egli is not hired at DaytonBecause Egli had taken the civil service test for distribu-tion clerk, her name was on the register used to fill TE and
part-time flexible (PTF) positions. She was notified of vacan-
cies in Dayton and Eagle Creek, Oregon, for PTF positions.
On either March 13 or 20, 1995, she interviewed for the PTF
distribution clerk vacancy in Dayton with Dwyane Winters,
the postmaster. At the time of the interview, Winters was ac-
tually working as the officer in charge at the Aurora, Oregon
post office. Phil Burris was acting as officer in charge of
Dayton.Winters conducted the interview because Burris had askedhim to help and Burris, himself, was quite busy at the win-
dow. Winters recalled that Egli was the only one of the top
three candidates who had prior USPS experience and he re-
membered telling her that her window training would be a
great benefit at Dayton. Egli told Winters that she and Gwo
had a personality conflict. Winters stated that immediately
after the interview of Egli, he called Estacada to speak to
Gwo. In Gwo's absence, he spoke with Cook who stated that
Egli was attentive and had a good attitude. Winters testified
that he did not make the decision regarding which candidate
to hire, but he did have some input and, in any event, he
never spoke to Gwo about Egli. Winters told Burris that
Cook gave Egli a positive recommendation. Burris testified
that he never received an oral or written evaluation of Egli
and specifically did not talk to Gwo about Egli.Eventually Egli was informed that she was not chosen be-cause she was not one of the top three candidates. USPS
records indicate that four eligibles were considered for this
appointment. Their scores ranged from 86.6 to 83.9 with 537POSTAL SERVICE11The scores were Egli, 86.20; Grant, 84.80; Rider, 83.90, andYaeger, 83.90. Helsintager testified that because Rider and Yaeger
had the same score, he was informed by personnel that the last digit
of the social security number controlled which one was considered
to be in the next group of three. Helsintager stated that Rider lost
out to Yaeger on this basis.12Wright Line, 251 NLRB 1083, 1089 (1980), enfd. on othergrounds 662 F.2d 899 (lst Cir. 1981), cert. denied 455 U.S. 989
(1982); approved in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983).Egli's score, 86.2, the second highest. The highest scoringcandidate was hired.Cook and Egli had seen Winters in Estacada when hetrained Gwo in her postmaster duties. Gwo discussed person-
nel problems at Estacada with Winters and recalled mention-
ing to him that Egli had ``snapped'' at Gwo in front of a
customer. Gwo also recalled telling Winters that Egli was
quite young and a new employee. She thought she probably
told Winters that Egli had filed a grievance and questioned
him about the proper form of a demand letter following the
audit. Garrett recalled receiving a call from the Dayton offi-
cer in charge asking whether Garrett would rehire Egli in
connection with Dayton's decision regarding who to hire.
Garrett told the caller that she would not rehire Egli because
she was too slow.Gwo denied any influence over Winters regarding theDayton position. She stated that she had no conversation
with him about the subject and only learned in June 1995
that he had not hired her.9. Egli is not hired at Eagle CreekEgli reported for an interview for a PTF clerk position inEagle Creek on either March 14 or 21, 1995. This interview
was with postmaster, Merle Helsintager. Both Cook and Egli
had taken calls from him for Gwo several times a week and
they knew that he had lunch and other social outings with
Gwo. Egli told Helsintager that she and Gwo had a personal-
ity conflict. Egli eventually heard that someone else was
hired. USPS records indicate that the top three candidates de-
clined the position. Egli's score was next highest. The lowest
of the next three candidates was selected. Helsintager ex-
plained that even though he was not required to go in order
of score, he offered the job to each of the first three top scor-
ing candidates in order of their scores. All three declined. In
the next group of three candidates, he felt, based on the
interview, that the lowest scoring11of those candidates wasthe most enthusiastic and, accordingly offered that candidate
the job.Gwo recalled that she spoke to Helsintager about once ortwice a week. She and Helsintager frequently have lunch to-
gether. During their conversations, she told Helsintager about
problems she had with Egli. Gwo denied any influence over
Helsintager regarding the Eagle Creek position. She recalled
a conversation with Helsintager in which he called and said
he had hired one of her employees, Sara Egli. Gwo re-
sponded, ``Oh, wish you luck.'' Helsintager laughed and said
he was just kidding with Gwo. Egli had come in for an inter-
view, but he did not choose her. On the other hand,
Helsintager testified that prior to interviewing Egli, the only
thing he knew about her was what he read on her job appli-
cation. He stated that he had talked to no one and read noth-
ing other than her application.10. Failure to hire at PortlandIn approximately May 1995, Egli applied for casual workin Portland. She later spoke with Margaret Collier from per-
sonnel who told her that she would not be hired due to her
prior supervisor's evaluation. Collier, herself, did not have
authority to hire.B. Analysis1. Statutory frameworkSection 8(a)(1) and (3) of the Act provide:It shall be an unfair labor practice for an employerÐ(1) to interfere with, restrain, or coerce employees in
the exercise of the rights guaranteed in section 7 ...

(3) by discrimination in regard to hire or tenure of em-
ployment or any term or condition of employment to
encourage or discourage membership in any labor orga-
nization.In Wright Line,12the Board outlined the burden and allo-cation of proof in cases which turn on the employer's moti-
vation in taking personnel action against an employee as fol-
lows:First we shall require that the General Counsel make aprima facie showing sufficient to support the inference
that protected conduct was a ``motivating factor'' in the
employer's decision. Once this is established, the bur-
den will shift to the employer to demonstrate that the
same action would have taken place even in the ab-
sence of the protected conduct.2. Layoff at EstacadaI find that the General Counsel has shown that Egli en-gaged in protected concerted union activity by filing the
grievance regarding audit of her cash drawer. In addition, the
General Counsel has shown animus on the part of Gwo to-
ward Egli's actions. As noted above, Gwo's behavior toward
Egli altered dramatically after Egli filed and won the griev-
ance.I note further that other than Cook's and Egli's grievances,there were no other grievances at Estacada until shortly be-
fore the hearing when Cook processed a grievance regarding
the postmaster performing bargaining unit work. In the 60
post offices which Cook covered as business agent and shop
steward, there had been about 50 or 60 grievances during the
year preceding the hearing here.The General Counsel asserts that Egli was treated dispar-ately due to her union activity noting that Martha Davenport
was discharged but was given a transfer to Portland, Oregon.According to Egli, Davenport was reprimanded at least once
a week for being too slow or not performing a task correctly.
According to Gwo, she received multiple complaints from
Egli and Cook regarding working with Davenport. In order
to provide a smooth working environment, Gwo asked Dav-
enport if she would like a transfer to Portland. Davenport 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13When Gwo audited the box receipts, she found a great manydiscrepancies caused by clerks other than Egli.14As to the elimination of the TE position, USPS has not shownthat Egli would necessarily have been laid off absent her protected,
concerted, or union activity. It is uncontested that Cook was told at
the time she was informed that she had won her grievance to be-
come a full-time regular distribution clerk, that the TE position
would be eliminated. She denied that she was told this at the time
of filing the grievance, and I credit her over Gwo and Conser who
testified that Cook knew this at the time of filing the grievance. At
the time Cook won her grievance, Gwo's animosity toward Egli was
firmly entrenched. I find that this was the cause of the layoff.agreed and the transfer was effected. USPS records indicatedthat on October 1, 1994, Davenport was reassigned from
Estacada to Portland. According to Davenport, Gwo told her
that she would have to be let go in Estacada but Gwo would
put Davenport in touch with Portland to see if there were any
openings there. I find that Egli was treated differently than
Davenport.USPS relies on elimination of the TE position as well asnumerous deficiencies in Egli's performance in its defense
that it would have taken the same action in laying off Egli
despite her protected concerted union activity. For instance,
Gwo discovered that Egli had extended rent for a box renter
by a year without payment. This occurred on about October
12, 1994, but was not discovered on February 10. Also dis-
covered at that time was a money order dated October 11,
1994, which was not forwarded for a c.o.d. and a check for
$73.85. According to Gwo, she repeatedly officially rep-
rimanded Egli about deficient performance including failure
to forward a c.o.d., failure to complete a c.o.d., failure to
process mail according to priority, failure to process forwards
correctly, failure to follow instructions regarding the time to
consolidate stamp stock disk, failure to properly process rent
due on a box,13and failure to unblock a box which had beenrented. After hearing verbal complaints from a customer
about Egli on three to five occasions, Gwo told the customer
to put the complaint in writing. The customer, who according
to Cook complained about all the clerks, did put his com-
plaint in writing dated December 21, 1994. No letters of
warning were issued. Gwo explained that, ``She's just a kid.
She's careless, and then I always try to give her more and
more chances, as much as she can.''An official discussion regarding deficiencies in one's workis not a type of ``discipline'' according to Gwo. Discipline
begins with a letter of warning. Egli did not receive any let-
ters of warning from Gwo. In fact, Gwo counseled many em-
ployees regarding their deficiencies such as being tardy, leav-
ing stamps out, closing doors that were supposed to be left
open, and improper sorting. Gwo also recalled that customers
had complained and become angry with her on occasion.
Gwo also stated that she could have fired Egli on November
23, 1994, when she discovered the two c.o.ds. However,
Gwo did not issue a letter of warning for this either. Impor-
tantly, at that point Egli had not announced she would file
a grievance regarding the shortage. The evidence amply dem-
onstrates that no action was taken against Gwo or any other
employee for similar infractions. Accordingly, I find that
USPS has not shown that Egli would have been laid off ab-
sent her protected, concerted, and union activity.143. Failure to hire at GreshamI find that the General Counsel has proven that Egli wasnot hired at Gresham, because of Gwo's animosity toward
Egli's protected, concerted, and union activity. McCoy told
Egli the reason for Garrett's failure to use Egli at Gresham
was because Gwo took Garrett to lunch and told Garrett not
to hire Egli. Although McCoy recanted her statement to Egli
when she testified at the hearing, I find that McCoy's origi-
nal statement to Egli was more credible. Moreover, Garrett's
testimony indicates that she did have plans to utilize Egli be-
ginning February 18, 1995, and that these plans were altered.
Accordingly, I find that Garrett left the decision to Gwo and
Gwo's animus toward Egli followed Egli to Gresham. More-
over, I note that the casual at Estacada was used instead of
Egli to fill the personnel needs at the Gresham office after
failure to utilize Egli.I find that USPS has not shown that the same actionwould have occurred in any event. Garrett testified that she
received a call from the district office stating that she could
not utilize TE hours and that was the reason she did not uti-
lize Egli. There is no documentary evidence to back this up
and the district office was silent on the matter. This expla-
nation is simply too convenient. Moreover, Gwo's testimony
originally was that she told Garrett not to hire Egli. Only
when her counsel corrected the testimony to a statement that
Gwo told Garrett she could not borrow Egli, because Egli
was no longer a USPS employee, did Gwo's testimony
change. I find the difference in language too great to be due
to language difficulties. Accordingly, McCoy's use of the
word ``hire'' in her note, Gwo's use of the word ``hire'' in
her original testimony, and Garrett's admitted intention to
use Egli are construed to indicate a hiring decision at Gresh-
am. I find that failure to hire Egli at Gresham was due to
her protected, concerted, and union activity and would not
have occurred absent such activities.4. Failure to hire at Dayton, Eagle Creek, and PortlandBefore discussing these allegations regarding failure tohire, certain precepts must be set forth underlying the USPS'
personnel policies and the parties' collective-bargaining
agreement. There are two methods for hiring employees. One
is through the register. From the register, a manual hiring
worksheet is created from a canvass. ``A canvass is a hiring
effort to recruit applicants from the register.'' according to
Cynthia M. Wright, USPS human resources specialist. Appli-
cants are listed in score order. For smaller offices where the
number of hours and placement of the office lead to difficul-
ties in recruiting, applicants from the register are prescreened
regarding their availability for work in the particular office.
Only when the applicant responds that he or she would ac-
cept work in that particular office is the name certified to the
worksheet, in score order. The top three scoring applicants
are considered for the position. There is no requirement that
the top scoring of these three applicants be hired. The select-
ing official may choose any of the first three available and
interested applicants. 539POSTAL SERVICE15Phil Burris, the officer in charge if Dayton at the time the hiringdecision was made, consulted with Winters regarding which can-
didate to hire.Both Hilsentager and Winters15spoke frequently to Gwo.I find, despite their denials of knowledge regarding Gwo's
animosity toward Egli, that they were fully aware of the
problems. Gwo, herself, was more forthcoming in her testi-
mony and admitted talking with both of them about many
problems including Egli. Accordingly, I find that the General
Counsel has shown that Egli's protected, concerted, and
union activity was known to both postmasters and that they
sympathized with Gwo's problems, i.e., they shared her ani-
mus. USPS has not shown that it would not have hired Egli
absent her protected concerted activity. In both cases, a more
``enthusiastic'' applicant was chosen. In both cases, the ap-
plicant chosen did not have prior experience with USPS and
was not trained to work on the window. Accordingly, I con-
clude the Egli was not hired at both Eagle Creek and Dayton
due to her protected activities.Similarly, failure to hire Egli as a casual at the Portlandpost office was attributed by Collier to the recommendation
of Gwo. Accordingly, as above, I conclude that failure to
hire at that location would not have occurred absent Egli'sprotected activities.CONCLUSIONSOF
LAW1. By informing Egli that she was being retaliated againstby Gwo because of her protected concerted activities, USPS
has engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) of the Act and thePostal Reorganization Act.2. By laying off Egli at the Estacada, Oregon post officeand refusing to hire her at the Gresham, Eagle Creek, Day-
ton, and Portland, Oregon post offices, USPS has violated
Section 8(a)(1) and (3) of the Act and the Postal Reorganiza-
tion Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Specifically, having found that the Respondent has vio-lated Section 8(a)(1) and (3) by laying off and refusing to
hire Egli, the Respondent shall be ordered to offer the
discriminatee immediate and full reinstatement to her former
job, or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to her seniority or any other
rights or privileges previously enjoyed, and to make her
whole for any loss of earnings and other benefits suffered as
a result of the discrimination against her. Backpay shall be
computed in accordance with F. W. Woolworth Co., 90NLRB 289 (1950), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987). The Re-spondent shall also be required to expunge from its files any
and all references to the unlawful layoff and refusal to hire,
including all copies of the exit interview form completed by
Gwo, and to notify the discriminatee in writing that this has
been done.[Recommended Order omitted from publication.]